Citation Nr: 1732859	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  13-27 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD) in excess of 70 percent disabling.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). Although the Veteran originally requested a videoconference hearing before the Board, he withdrew that request in writing through his representative in November 2015 and again in October 2016. 

The Veteran initiated an appeal with a February 2016 rating decision granting total disability based on individual unemployability due to service-connected disabilities (TDIU) and eligibility to Dependents' Educational Assistance, both effective June 8, 2015. In July 2016, the RO acknowledged receipt of the Veteran's notice of disagreement (NOD). As the RO has acknowledged receipt of the NOD and the appeal is being developed, remand of these issues for the issuance of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), is not necessary at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran currently has a claim for an earlier effective date for his grant of entitlement to TDIU, which is currently in the appeal process (see above). Because the record reflects that the Veteran's TDIU is due to his service-connected PTSD, his claim for an increased initial evaluation for PTSD is inextricably intertwined with his TDIU claim. Accordingly, remand is necessary while the TDIU appeal is being developed.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's PTSD from January 2016 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for PTSD are associated with the record.

2. After the above development has been completed and the appeal for an earlier effective date for TDIU is either before the Board or is otherwise resolved, the AOJ should then review the record and re-adjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).

